 GREYHOUND TAXI COGreyhound Taxi Co., Inc.andRobert J. SansandAutomotive Teamsters,Chauffeurs and Miscel-laneousEmployeesLocal 165, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaandHaroldL.Wakefield.Cases 20-CA-10868, 20-CA-12909, 20-CA-10892, and 20-CA-1115427 February 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 4 June 1982 Administrative Law Judge Wil-liam L. Schmidt issued the attached supplementaldecision.'The Respondent filed exceptions and asupporting brief, and the General Counsel filed abrief in support of the judge's supplemental deci-sion.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings, and conclusions as modified and to adoptthe recommended Order as modified.In the underlying unfair labor practice proceed-ing the Board determined that the Respondent hadconstructively discharged Wakefield by threateningand assaulting him. Theassaultcaused minor physi-cal injuries which apparently incapacitatedWake-field for approximately 2 weeks. The Respondentwas liable for backpay during that period.Ameri-canMfg. Co. of Texas,167 NLRB 520, 522 (1967).Wakefield concededly remained out of the jobmarket for over 5 years after that due to what a fo-rensic psychiatrist testifying for the General Coun-sel described as a psychological disability, whichallowed him to go to college but not to work. Thejudge found that the Respondent caused and there-fore is liable for the psychological disability.Weaccept the judge's crediting of the evidence thatWakefield was disabled inasmuch as that evidencewas uncontradicted. But we part company on thequestion of responsibility.UnderAmericanMfg.,supra, a respondent in abackpay proceedingmeets itsburden for the tollingof backpay by showing that the discriminatee wasunavailable for employment. This the Respondenthas shown here. At that point the burden shifted tothe General Counsel to rebut his defense by show-ing that the unavailability was due to the Respond-ent's unlawful conduct. Ibid. Even when such ashowing is made in rebuttal, we do not know thattheBoard should be in the business of making'The Board's original Decision andOrder is reported at 234 NLRB865 (1978)459open-ended awards for disability in the manner of acourt in a civil tort action. SeeGraves Trucking,Inc.v.NLRB,692 F.2d 470, 476-477 (7th Cir.1982). In any event, here the General Counsel hasnot sustained his burden as to the cause and effect.The judge grossly oversimplified the psychiatrictestimony when he characterized Dr. Groesbeck'sconclusion as being that Wakefield's emotional dif-ficulties "resulted directly from the circumstancessurrounding the attack upon him and the loss of hisjob." It is undisputed that Wakefield had requiredpsychiatric treatment before he was employed bythe Respondent. His employment history was char-acterized by unhappiness with previous employersand with the Respondent for some time prior toany unfair labor practices. Dr. Groesbeck, the Gen-eralCounsel's principal psychiatric witness, testi-fied thatWakefield was predisposed to his recentpsychiatric condition by his lifetime pattern-thathe was not "a fully capable, functioning individ-ual"-before his experiences with the Respondent.Dr.Groesbeck testified that the recent disabilitywas the cumulative effect of a series of incidentsincluding some that preceded the unfair labor prac-tices and to a lesser extent some that did not eveninvolve the Respondent. Difficult relations with hisown union also affectedWakefield's emotionalequilibrium.The General Counsel's attempt to isolate theunfair labor practices as the immediate triggeringcause fell short. Dr. Groesbeck stated that:I felt very clearly that the primary element ofcausation was the work situation and the varie-ty of incidents that had taken place that builtup over the previous two years . . . .Counsel for the General Counsel elicited on redi-rect examination a statement that "the direct as-sault would have to be said to be more significant"than the other incidents. But nowhere is there anyevidence that this incident standing alone wouldhave had the same effect. Indeed Wakefield had ex-hibited erratic behavior prior to the constructivedischarge, especially in relation to employment sit-uations.For thesereasonswe find completely unjustifiedthe judge's conclusion that "Wakefield's disabilityresulted solely from the circumstances surroundinghis attack and unlawful termination." Not only isthe evidence contrary to that conclusion, it is insuf-ficient to support a reasoned conclusion that Wake-fieldwould have been fit for work had the unfairlabor practices not occurred. In these circum-stances the Respondent's backpay obligations ter-minated when Wakefield recovered from his minorphysical injuries but remained out of the job274 NLRB No. 60 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDmarket because of a preexisting psychological dis-ability.As the judge has provided us with no basisfor determining the net backpay due Wakefield fortheperiodof his physical disabilitywe shallremand the backpay proceeding as to Wakefield tothe judge in order to have him make that determi-nation consistent herewith.We shall adopt his rec-ommended Order as to employee Sans.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Greyhound Taxi Co., Inc., Sacramento,California, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.1.Delete paragraphs 2(a) and (b) and renumberthe subsequent paragraph accordingly.IT IS FURTHER ORDERED that this proceeding isremanded to the administrative law judge for thepurpose of determining the amount of backpay andother restoration of benefits due to Harold L.Wakefield consistent with this Supplemental Deci-sion and Order.MEMBER DENNIS, dissenting.Contrary to my colleagues, I would not overturnthe judge's findings in this admittedly unusual case.The uncontradicted psychiatric testimony estab-lishes, at the very least, that the Respondent's un-lawful conduct aggravatedWakefield's nondisa-blingmental condition into a disabling one. Suchan aggravation of a preexisting condition is all theproof the Board requires. SeeFabricMart Draper-ies,182 NLRB 390 (1970);M.F.A.Milling Co.,170NLRB 1079, 1080 (1968), enfd. sub nom.LaborersLocal 676,463F.2d 953 (D.C. Cir. 1972). Awrongdoer takes its victims as it finds them.SUPPLEMENTAL DECISION AND ORDERSTATEMENT OF THE CASEWILLIAM L. SCHMIDT, Administrative Law Judge.This supplemental proceeding to determine the amountof backpay due two employees whose employment theNational Labor Relations Board (the Board) previouslyfound to have been discriminatorily terminated washeard by me on October 7 and 8, 1981 at Sacramento,California.'The General Counsel and the RespondentiThe Board's Decision and Order in Cases 20-CA-10868, 20-CA-10892, and 20-CA-11154, reported at 234 NLRB 865 and referred tohereinafter asGreyhound 1,issued on February 10, 1978 The Board'sOrder in Case 20-CA-12909, wherein the Board adopted the decisionand recommended order of the administrative law judge in the absence ofexceptions, issued on April 11, 1978 It is not officially reported but isreferred to hereinafter asGreyhound IIentered into certain stipulations which provide, inter alia,that they are unable to agree upon the amount of back-pay due to Robert J Sans (Sans) and Harold L. Wake-field (Wakefield) under the terms of the Board's Orders,and in the event of further judicial proceedings are nec-essary to enforce said Orders, the only issue before thecourt would be the validity of the backpay computation.Based on the foregoing, the Acting Regional Directorfor Region 20 of the Board issued a backpay specifica-tion dated January 19, 1981, wherein it was alleged thatthe total backpay principal due Sans through the thirdquarter of the calendar year 1980 was $11,267.50 andthat the Respondent was required to make retirementcontributions on behalf of Sans through the same quarterin the amount of $283. In addition, the backpay specifica-tion (as amended by the Acting Regional Director onJuly 24, 1981) alleged that the backpay due to Wakefieldthrough the fourth quarter of 1980 was $37,001 69 andthat the retirement contributions required on behalf ofWakefield was $1282. The Respondent's operative an-swers dated May 18 and August 6, 1981, acknowledge aportion of the monetary liability alleged and deny thatthe Respondent is liable as to other portions.On the entire record in this matter, my observation ofthe demeanor of the witnesses who appeared before me,my careful consideration of the arguments of the GeneralCounsel and the Respondent at the hearing and in theirposthearing briefs, and my careful consideration of thedecisions in the underlying cases, I make the followingFINDINGS OF FACT1.THEPRIOR PROCEEDINGSAND THE CONTENTIONSHEREInsofar as is pertinent here,the Board found inGrey-houndI that the Respondent violated Section 8(a)(1) ofthe Acton February13, 1976,when its agents physicallyassaultedWakefield and that it also violated Section8(a)(3) of the Act when it terminated Wakefield on thesame date. In that same decision,the Board found thatthe Respondent violated Section 8(a)(3) of the Act whenitreduced Sans' wages on July6, 1975,suspended Sansfor I week on October 11, 1975, suspended Sans for 1day on October22, 1975,and discharged Sans on Janu-ary 28,1976. InGreyhound II,the Board adopted its ad-ministrative law judge's finding that the Respondent vio-lated Section 8(a)(3) and(4) of the Act by reemployingSans on January 11, 1977, under conditions more onerousthan his previous conditions of employment and that theRespondent further violated Section 8(a)(3) and (4) ofthe Act byagain discharging Sans on May17, 1977. Toremedy the discriminatory conduct inGreyhound I,theBoard ordered the Respondent to: (1) offer to each em-ployee "immediate,full and unconditional reinstatementto his former position";and (2) to make each employeewhole "by paying to each a sum of money equal to theamount he would have earned from the date of the dis-crimination .. . until such discriminationhas been fullyeradicated,less his net interim earnings during the periodof such discrimination";and (3)make Sans whole for theloss in earnings resulting from the July 1975 reduction in GREYHOUND TAXI CO461wages and the October 1975 suspensions To remedy theviolations found inGreyhound II,the Board ordered theRespondent to pay Sans "for his loss of earnings whichresulted from the unfair labor practices found [t]herein "11.THE BACKPAY DUE ROBERT J SANSA The Pleadings and IssuesThe formula adopted by the General Counsel in thebackpay specification for the computation of the grossbackpay due Sans has two essential features. For allweeks since July 5, 1975, during which Sans was em-ployed, the General Counsel alleges that Sans is due anadditional $8.50 to compensate him for the reduction inwages which was imposed on that date as found inGrey-hound IWith respect to those periods when Sans wasunemployed due to the unlawful discharges and suspen-sions, the General Counsel alleges that the appropriatemeasure of Sans' gross backpay is the contractual wagerate applicable for his position with the Respondent plusthe $8.50 described above multiplied by the number ofweeks, or portions thereof, Sans was not employed. z Thebackpay periods, for which the General Counsel appliedthis latter formula in the specification, are October 11through October 17, 1975; January 28, 1976, throughJanuary 9, 1977; and May 17 through July 5, 1977 In ad-dition, the specification alleges that Sans is entitled to re-ceive a $10 Christmas bonus paid in December 1976; va-cation pay (normally paid in the first quarter) which hewould have received in 1976 and 1977 in the amounts of$206.70 and $226.20, respectively, and contributions tothe contractual pension program in the amount of $60per calendar quarter for all of 1976 and $43 for thesecond quarter of 1977In its answer, the Respondent admitted that the appro-priate measure of the gross backpay for the periods whenSans was not employed was as alleged by the GeneralCounsel In addition, the Respondent admitted the Gen-eralCounsel's allegation concerning the 1976 Christmasbonus and the contributions due the pension programThe Respondent's answer admitted that the vacationamounts due Sans, as alleged by the General Counsel,were accurate but alleged affirmatively that the Re-spondent was entitled to offset the sum of $100 againstthe vacation payment due for 1976, pursuant to the termsof a personal loan Sans received from Respondent's offi-cial,Mohinder Rye. The Respondent's answer deniesthat Sans is entitled to the $8.50 weekly payment for anyperiod after he accepted reinstatement at the contractualwage rate on January 9, 1977.3 The Respondent's answerfurther alleged affirmatively that Sans failed, during theperiods of his unemployment, to mitigate his losses byseeking or obtaining interim employment. At the hearing,theRespondent moved to amend its answer as it per-tained to the gross backpay formula adopted by the Gen-2The contractual wage raterefersto the collective-bargainingagree-ment in effect between Respondent and the labor organization listed inthe caption which represents certain of Respondent's employees Hereaf-ter that organization is referred to as the Union3 In its brief, the Respondent argues that the General Counsel failed toestablish Sans' entitlement to the $8 50 per week "for any period whatso-ever "eralCounsel to measure Sans' losses for those periodswhen he was unemployed on the ground that the formu-lawrongfully assumed that Sans would have worked atall available times during these backpay periods and thatSans' prior work history did not support such an assump-tionFinally, the Respondent's answer denied knowledgeof Sans' interim earnings and in its brief Respondentargued that the unemployment compensation collectedby Sans should be deducted as interim earnings.Hence, as framed by the pleadings and arguments, theissues presented for decision with respect to the amountof Sans' backpay are as follows.1.Whether the Respondent's amendment pertaining tothe gross backpay formula should be permitted and, if so,whether the formula should be modified in accord withthat amendment.2.Whether Sans made a diligent search for interimemployment.3.Whether the admitted interim earnings in the speci-fication constitute all of the interimearnings.4.Whether Sans is entitled to the $8 50 payment forthose periods after January 9, 19775Whether the Respondent is entitled to offset theloan amount against the vacation pay due in the firstquarter of 1976.B. Sans' Gross Backpay FormulaWith regard to the gross backpay formula for thoseperiods when Sans was not employed and, in particular,theRespondent'sattempt to amend its answer at thehearingwith respect thereto, it is my responsibility toconsider whether the General Counsel's formula is theproper one in view of all the facts adduced by the partiesand to make recommendations to the Board as to themost accurate method of determining the amounts due.AmericanMfg Co of Texas,167 NLRB520 (1967). Al-though the Respondent did not address this question initsbrief,that fact is not sufficient to relieve me of theresponsibility imposed by the Board.In brief, the General Counsel argues that the amend-ment should not be permitted because of its belatednature and the provisions of Section 102 54(b) and (c) ofthe Board'sRules and Regulations.'In effect,the thrust4The pertinent portions of Sec 102 54(b) and(c) provide(b)Contentsof theanswer to specification-Therespondent shallspecifically admit,deny,or explain each and every allegation of thespecification,unless the respondent is without knowledge,inwhichcase the respondent shall so state,such statement operating as adenialDenials shall fairly meet the substance of the allegations ofthe specification deniedWhen a respondent intends to deny only apart of an allegation, the respondent shall specify so much of it as istrue and shall deny only the remainder As to all matters within theknowledge of the respondent,including but not limited to the vari-ous factors entering into the computation of gross backpay,a generaldenial shall not sufficeAs to such matters, if the respondent disputeseither the accuracy of the figures in the specification or the premiseson which they are based,he shall specifically state the basis for hisdisagreement setting forth in detail his position as to the applicablepremises and furnishing the appropriate supporting figures(c) Effect of failure toanswer or toplead specificallyand in detail tothe specificationIf the respondent files an answer to the specifi-cation but fails to deny any allegation of the specification in themanner required by subsection(b) of this section,and the failure soContinued 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Respondent's original argument here was that thegross backpay formula for Sans' periods of unemploy-ment fails to account for the fact that Sans' past employ-ment record reflects occasional absences for illness andother personal reasons, and that he was not normallycompensated for such absences. Although it is true thatinapplying the gross backpay formula the GeneralCounsel has inaccurately determined that Sans was infact available for employment during all of the periodswhen he was unemployed, that assumption does notrender the formula invalid as a measurement tool. UndertheGeneral Counsel's formula, those occasions whenSanswas actually available for employment during thebackpay period could be ascertained and would result ina reduction of the amounts due to him. By contrast, anyformula based upon a projection of Sans' past attendancerecord through the periods of unemployment he sufferedas a result of the Respondent's discrimination bears asubstantial potential for penalizing either Sans or the Re-spondent unduly. Thus, if an averaging formula proposedby the Respondent were adopted, factoringinSans'actual unavailability during the backpay period would beinappropriate. In this circumstance, if Sans' actually un-availability exceeded the average of his past absenteeism,the Respondent would be penalized; if it were less, Sanswould be penalized. Accordingly, I recommend that theBoard adopt the gross backpay formula proposed in thespecification but deduct equivalent amounts for periodswhen Sans was actually unavailable for work.5 By fol-lowing this procedure, I am satisfied that the GeneralCounsel's gross backpay formula will most nearly ap-proximate the earningsSanswould have had in the ab-sence of the Respondent's discrimination.In this proceeding,Sanstestified that he was in goodhealth throughout the period of his unemployment fromJanuary 28, 1976, through January 9, 1977, but no testi-mony was elicited with respect to any other backpayperiod.Nevertheless, there is a specific finding inGrey-hound II(slip op. at 25) that Sans declined to report forwork on July 1, 1977, following the resolution of thegrievance related to his May 17, 1977 discharge becausehe was suffering from impetigo. Under these circum-stances, I find that the gross backpay due Sans for thethird quarter of 1977 is $96.60 less than the amount al-leged in the backpay specification for the third quarter of1977.6 I further recommend that the Board require theto deny is not adequately explained,such allegation shall be deemedto be admitted to be true, and may be so found by the Board withoutthe taking of evidence supporting such allegation,and the respond-ent shall be precluded from introducing any evidence controvertingsaid allegationEntirely aside from the conclusion that the General Counsel's formu-la is likely to produce the most accurate approximation of the backpaydue Sans, the evidence proffered by the Respondent is totally insufficientto devise an alternate formula Thus, the only evidence presented by theRespondent was Sans' acknowledgment that he was occasionally absentfrom work as were others and Mohinder Rye's testimony that he had re-cently reviewed Sans' records and concluded that Sans was absent about3 or 4 days per month in some unspecified period and for unspecified rea-sons6The backpay specification appears to base the 1977 third quarterlosses on the assumption that between July 1 and 6, 1977, Sans lost wagesequivalent to 3 days' work On that basis the$96 60 was calculated bymultiplying Sans' daily rate(including$1 70 per day attributable to theGeneral Counsel to ascertain the onset of the disablingnature of this illness and make any further necessary de-duction consistent herewith.A separate feature of Sans' gross backpay is the addi-tion of the $8.50 per week to his contractual wage ratefor all periods since his wages were reduced by thatamount on July 6, 1975. As noted, the Respondent con-tends that the General Counsel has failed to establishSans' entitlement to the $8.50 per week "for any periodwhatsoever" (in itsbrief) or, in the alternative, for anyperiod following Sans' reinstatement in January 1977.Over the General Counsel's objection, I permitted theRespondent to elicit testimony in the instant proceedingfrom its president, Mohinder Rye, to the effect that the$8.50 per week payment was a portion of a paymentmade to Sans for extra work which he previously per-formed and that his pay was reduced when he ceaseddoing the extra work. The General Counsel then offeredSans' testimony that he had ceased doing the extra workabout 2 years before there was any reduction in his pay.Having carefully considered the decision inGreyhoundI where the pay reduction issue is treated, I am in agree-ment with the General Counsel's contention that thefinding sought by the Respondent as to thisissue isbarred by the principle of res judicata. In effect, the Re-spondent sought to establish that Sans' pay was reducedby $8.50 per week for nondiscriminatory reasons. It isclear that by doing so, the Respondent was attempting torelitigateamatterwhich had already been decided.Thus, inGreyhound Ithe administrative law judge foundthat Sans was originally paid $17.50 per week over thecontract scale for his job classification.When thatamount was reduced by $9 per week, Sans filed a griev-ance and a meeting ensued between the Union and theRespondent on July 6, 1975, concerning Sans' pay reduc-tion grievance. The administrative law judge then found:Sans began his presentation to the grievance com-mittee by explaining that when he refused Mo-hinder'sorder to dispatch part-tme drivers on"long-hauls,"Mohinder had retaliated by reducinghisweekly salary from $150 to $141. At this point,Mohinder,who was present in the union hall,"jumped up" and shouted that in addition to Sans'firstreduction from $150 to $141, his salary wasnow being reduced for a second time from $141 to$132.50 a week.SeeGreyhound I at868.Based upon the administrative law judge's findingabove, the Board concluded as follows:$8.50-per-week item) by 3. This deduction is not predicated upon a con-clusion that Sans had a duty to report for work immediately upon Rye'soffer Rather, it is predicated upon the fact the the nature of the GeneralCounsel's gross backpay formula makes it appropriate to proportionatelyreduce the amount of gross backpay for any time Sans was actually un-available for work due to an illness not attributable to interim employ-ment or his unlawful discharge.American MfgCoof Texas,supra. Impe-tigo-for taxicab dispatchers-must be regarded as one of the "hazards ofliving generally " GREYHOUND TAXI COWe further conclude, however, on the basis of theAdministrative Law Judge's findings, which he in-advertently omitted from his conclusionary findings,remedy, and recommended Order, that the Re-spondent additionally violated Section 8(a)(3) and(1) by reducing employee Sans' wages on July 6,1975 . . . .SeeGreyhound Iat 865. In accord with that conclusion,theBoard specifically ordered that the Respondentremedy its action of discriminatorily reducing Sans' payin July 1975, by making Sans whole. There is no evi-dence that the Respondent ever reinstated this paymentI am not now at liberty to decide that Sans' pay wasreduced for some reason other than the foregoing.Hence, contrary to the Respondent's contention, there isa clear basis for adding the $8.50 per week to Sans' grossbackpay. In its answer, the Respondent asserted that thatsum should be discontinued because Sans accepted rein-statement in January 1977 at his contractual wage rate. Ialso reject that contention. Entirely aside from the factthat the administrative law judge inGreyhound IIfoundthat Sans' reinstatement in January 1977 was to a moreonerous shift and was made after Sans rejected a dis-criminatory reinstatment offer, there is absolutely no in-dication that Sans intended to waive his right to have hispay set on the basis of nondiscriminatory criteria. Ac-cordingly, I find that it is appropriate that Sans' grossbackpay includes the additional $8.50-per-week paymentfor all periods since July 6, 1975.7C. Other Issues Related to Sans' BackpayThe Respondent believes that the unemployment com-pensation collected by Sans during the periods when hewas not employed should be treated as interim earnings,and as such subtracted from Sans' gross backpay. It haslong been settled that such an offset is not permitted and,accordingly, I shall not do so here.NLRB v. Gullett GinCo.,340 U.S. 361 (1951);Amshu Associates,234 NLRB791 (1978).The Respondent's answer also sought to offset a per-sonal loan to Sans against the amount of vacation paydue to Sans in the first quarter of 1976. It is a well-estab-lished policy that such offsets are not permitted See,e.g,NLRB v. Mooney Aircraft,366 F.2d 809 (5th Cir.1966). Accordingly, I shall not do so here.8There remains the question as to whether Sans made adiligent search for interim employment during the twoperiods when he was not employed-January 28, 1976through January 9, and May 17, 1977, through July 5,1977. Sans, who has been employed by Sacramento taxi-cab companies for 30 years, testified that following hisinitialdischarge he registered for unemployment com-pensation and filed the required reports with the appro-priate state agency 'each 2 weeks concerning his search'Of course, no such amount would be due for periods when Sans isnot entitled to backpay for other reasons such as the strike period in Jan-uaiy 1976 and the period of Sans' illness in July 1977 However, backpayattributable to this aspect of the case will continue to accrue until the Re-spondent takes the necessary action to restore this payment8Moreover, Sans' testimony that the loan had previously been paid isuncontradicted463for work in order tomaintainhis eligibility for that bene-fit.In addition, Sans visited the unemployment office(which was about a block and a half from his home) on adaily basis for a considerable period in order to checkover the jobs posted on the bulletin board at that office.Most of the posted jobs-according to Sans-requiredexperience which he did not have. Sans was never re-ferred for job prospects by the state employment service.In addition, Sans testified that he registered on theUnion's out-of-work list but was never referred for em-ployment by the Union. Otherwise,Sanstestified that heunsuccessfully applied for several jobs he saw advertisedin the newspaper. Specifically,Sansrecalled applying fora dispatcher's job with the local city and county policeagencies, a delivery job with a local florist, a job with adelivery service in West Sacramento, and jobs at severalgasoline stations.Sans candidly acknowledged that he did not apply forpositions with the two other taxicab companies in Sacra-mento-Courtesy and Yellow. Sans said he had previous-lyworked at both companies and departed under cir-cumstances which he believed wouldnot result in hisbeing favorably considered for reemployment. Thus,Sanstestified that he left Yellow 25 years ago after itwas discovered that he had embezzled $6000 from thatcompany. Sans also testified that when he left his em-ployment at Courtesy a number of years ago, it was nec-essary for him to commence a state administrative pro-ceeding to recover unpaid vacation pay. As a conse-quence,Sansfelt his prospects for employment at thesetwo companies were nil and, accordingly, he did notseek employment with either company.9 In addition, fol-lowing his second discharge in May 1977, Sans did notseek other employment independent of registering withthe state service. According to Sans, he learned on ap-proximately June 19 or 20, 1977, that he was to be rein-stated pursuant to a grievance proceeding related to hissecond termination and, as a consequence, he did not un-dertake to seek interim employment as a result of theactionon that grievance.A discriminatee has the duty tominimizethe losses in-curred during the backpay period bymaking a reasona-ble effort to seek interim employment.PhelpsDodgeCorp. V.NLRB,313U.S. 177, 197 (1941);NLRB v.Miami Coca-Cola Bottling Co.,360 F.2d 569 (5th Cir.1966). In backpay cases, the lack of a diligent search forinterim employment is treated as an affirmative defenseand the burden of proof is on the wrongdoer to showthat the back ay claimant did not make a reasonablesearch to fins interim employment in light of all of thecircumstances after the General Counsel produces theclaimantforcross-examination.VirginiaElectricv.NLRB,319 U.S. 533, 544 (1943);NLRB v. Mastro Plas-ticsCorp.,354 F 2d 170, 177 (2d Cir. 1965);NLRB Y.Brown & Root,311 F.2d 447, 454 (8th Cir. 1963) Reason-able efforts to secure interim employment does not mean9The reasonableness of Sans' assessment in this regard-all other cir-cumstances aside-appears to be confirmed by the administrative lawjudge's finding inGreyhound IIthat the owner of Yellow testified in thatcase that he had "an unfavorable opinion of Sans' credibility " SeeGrey-hound II,slip op at 6 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the backpay claimant is held to the highest standardof diligence in seeking interim employmentNLRB v. Ar-durnrMfg.Corp.,394 F.2d 420, 423 (1st Cir 1968)Rather, the reasonableness of the backpay claimant'ssearch for interim employment is measured in light of allthe circumstances including the individual's skill, qualifi-cations, age, and the labor conditions in the area.MastroPlasticsCorp.,136 NLRB 1342, 1359 (1962) The back-pay claimant's registrationwith the state employmentservice is prima facie evidence of a reasonable searchand evidence that the claimant did, in fact, seek work.Firestone Synthetic Fibers Co,207 NLRB 810, 812 (1973);Madison Courier,202 NLRB 808, 813 (1973). The lack ofsuccess in finding interim employment, the failure tomake application at a particular location, the failure tofollow certain practices and the inability to recall, whiletestifying, the number or names of locations where inter-im employment was sought have all been held to be in-sufficient tomeet the burden of showing the backpayclaimant's searchwas not reasonable.NLRB v. PilotFreight Carriers,604 F.2d 375 (5th Cir. 1979);NLRB v.Cashman Auto Co.,233 F.2d 832 (1st Cir. 1955);DeLor-ean Cadillac,231 NLRB 329, 331 (1977);Southern House-hold Products Co.,203 NLRB 881 (1973);Cornwell Co.,171NLRB 342, 343 (1968) In all cases where there isdoubt as to the reasonableness of the search, the issue isto be resolved in favor of the backpay claimant as op-posed to the wrongdoer.NLRB v. NHE/Freeway,545F.2d 592, 594 (7th Cir. 1976)Sans has spent over 30 years in various aspects of thetaxiindustry in Sacramento and, as a consequence, hehas little experience in other endeavors. In addition, thefindings made inGreyhound IIshow that Sans relies pri-marily on the Sacramento public transit system as hisprincipalmode of transportation. Notwithstanding, theevidence shows that Sans did search for other work byvisiting the unemployment office more than required,making applications not only with potential interim em-ployerswhere his experience would be beneficial, butalso at other enterprises where onlyminimalskillwouldbe required. Under the circumstances, Sans' failure tomake application at the other two taxi companies in Sac-ramento cannot be found to be a basis for concludingthat his search was not diligent especially where, as here,no attempt was made to rebut the evidence that theseemployers in all likelihood harbor animus toward Sansfor matters which occurred during his prior employmentwith them Moreover, the fact that Sans admittedly didnot seek other employment in the period immediatelyfollowing his second discharge when his grievance wasactively pending or thereafter while awaiting reinstate-ment likewise cannot be regarded as a failure to mitigatehis losses. In the latter period, the evidence is undisputedthat Sans was actively pursuing a grievance seeking hisreinstatement. 10 In these circumstances, I do not find10The findings inGreyhound II,slip op at 24, show that Sans' griev-ance was resolved on June 30, 1977 For purposes of this decision, Irelied on that date rather than Sans' estimate of June 20, 1977, made inhis testimony at the instant hearingthat it was unreasonable for Sans to await the outcomeof the grievance proceeding (which appears to have beenresolved rather rapidly by some standards) before com-mencing an extensive search for interim employment inview of his prior experience seeking work CompareKeller Aluminum Chairs Southern,171NLRB 1252, 1257(1968).Accordingly, I find that the Respondent hasfailed to meet its burden of establishing that Sans did notmake a reasonable search for interim employment.On the basis of the foregoing findings, the amount ofaccrued backpay and retirement contributions with re-spect to Sans through May 31, 1982, is as calculated inAppendix A.III.THE BACKPAY DUE HAROLD L. WAKEFIELDA. The Contentions and BackgroundAt the instant hearing, the General Counsel concededthatWakefield has never worked since the date of hisunlawfultermination(February 13, 1976) and sought toprove that the reason Wakefield has not worked (or forthat matter, sought work with one minor exception) wasdue to the psychological dislocation suffered by Wake-field as a direct consequence of his discharge by the Re-spondent.The Respondent contends thatWakefieldshould receive no backpay because he did not seek inter-im employment; thatif it isdetermined that Wakefield isentitled to backpay, the backpay period should terminateas of the date of any one of the three reinstatement offersRespondentmadetoWakefield; and that sho'ild backpaybe awarded the Respondent is entitled offset amounts re-ceived by Wakefield as unemployment compensation,workmen's compensation, and other disability pay-ments. 1 1The issues raised with respect to Wakefield are unusu-al.As a consequence, a brief review of relevant facts inthe underlyingcase isrequired to fully comprehend thefindings which follow.InGreyhound I,the administrative law judge conclud-ed thatWakefieldwas, in effect, constructively dis-charged. Thus, the judge stated-In addition, there is interference, coercion, and re-straint practiced by Respondent in . . . renderingWakefield's working conditions so intolerable whichculminatedinhim being assaultedby SurinderSingh (a supervisor of Respondent and a cousin ofitsowners) and placed in such great fear that itcaused himto involuntarily terminate his employ-ment. . . .SeeGreyhound Iat 877.Certain findings inGreyhound Iand evidence adducedin the instant proceeding disclose that Wakefield had arunning dispute with the Respondent commencing in latet lThe gross backpay formula in Wakefield's case is not in dispute Itisgrounded upon the average earnings of other taxi drivers during thebackpay period whose earnings ranked immediately above and belowWakefield for a representative period while Wakefield was employed bythe Respondent I find this method of measuring the gross backpay willprovide an accurate estimate of what Wakefield would have earned hadhe not been unlawfully terminated GREYHOUND TAXI CO1974 after his arm was broken (apparently by a passengerin a robbery attempt).While recuperating,Wakefieldmissed an extended period of work during which time hereceivedworkmen's compensation payments There isevidence that officials of the Respondent accused Wake-field of malingering at this time; that threats were madeto the effect that the Respondent intended to get rid ofWakefield because of the expense he was causing the Re-spondent;thatWakefield,inresponse,became moreactive in the Union; that hostility toward Wakefield in-tensified thereafter; thatWakefield was discharged fol-lowing a minor accident in December 1975, but was rein-stated following a grievance proceeding;and that in thecourse of the grievance proceeding Singh told Wakefield(from a distance about 4 inches from Wakefield's nose)that he "would murder anybody that gets in my friend'sway." The findings inGreyhound Idetail a brief scuffleinvolvingWakefield and Singh on his final day of workwhich, according to Wakefield, commenced in the pres-ence of Joginder Rye, one of the Respondent'sowners.This occurred following a brief exchange of commentsby Joginder Rye, Singh, and himself concerning anNLRB matter The evidence shows that Singh put anarm lock around Wakefield's neck and, by simultaneous-ly kicking Wakefield's ankle, attemptedto throw Wake-field to the concrete floor. Although Wakefield resistedsufficiently to prevent himself from being thrown downand worked himself free of Singh's grip,he asserted thatimmediately following the incident his neck was sore,and that it made it difficult for him to turn his head tolook for traffic while driving. After working for a coupleof hours, Wakefield left work and went to the emergen-cy room of a local hospital where he sought medical at-tention for the soreness in his neck.Wakefield testifiedthat the diagnosis by the emergency room doctor wasthat he had "pulled his neck out of joint" and that itwould heal by itself.12 Thereafter, Wakefield went to thelocal police department where he reported the assault bySingh and requested police action against Singh Eventu-ally,Wakefield was informed that there was nothing thatthe police could do about the incident.In the meantime,Wakefield also began to experience pain with the anklewhich had been kicked by Singh and he visited a Dr.Patrick Clancy, the physician who treated him for hisbroken arm. According to Wakefield, Dr. Clancy diag-nosed his ankle problem as a sprain and recommendedthat he keep it wrapped with an elastic bandage and thathe soak the ankle. When Wakefield expressed his greatfear of returning to work, Clancy told him that he wouldput him on disability for a few days. Wakefield never re-turned to work because(according to the findings inGreyhound I) hewas afraid to do so.To seek compensation for the losses suffered as a con-sequence of the minor physical injuries he suffered in thebattery by Singh,Wakefield went to a local attorneywho specializes in workmen's compensation matters. Fol-lowing an interview, the attorney toldWakefield hethought there was something the matter with him and re-quested thatWakefield visit a psychiatrist.Wakefield12 A report in evidence describes the diagnosis as a contused(bruised)left sternocleidomastoid(neck) muscle465agreed to do so. Thereafter, in late May and June1976,Wakefield had threesessionswith Dr. C. Jess Groes-beck,an assistantprofessor of psychiatry at the Universi-ty of California, Davis, and a private practitioner of psy-chiatry(specializing in forensic psychiatry)in the Sacra-mento-Woodland, California area. Groesbeck specializesin forensicpsychiatry.Groesbeck testified in this proceeding that it was hisprofessional diagnosis following his evaluation of Wake-field in 1976 that he was suffering from traumatic anxietyneurosiswith marked symptomatology in both the psy-chological and physical spheres. In lay terms, Groesbeckexplained thatWakefield was suffering from an emotion-al disturbance which impaired his ability to function psy-chologically as a consequence of a traumatic incident.The trauma involved, according to Groesbeck, was theseries of work incidents culminating in the battery com-mitted by Singh and his termination. The symtomatologyreferred to by Groesbeck included a highly agitated de-meanor,extreme concentration difficulties;continuallyruminating about the loss of his job; and patient com-plaints aboutthe lack of sleep,numerous nightmares in-volving attacks by animals,physical sensations of tin-gling and dizziness,impotence,severe headaches(which,on occasion,would last as long as a week), frequent gas-trointestinalupset acccompanied by diarrhea, feelingconstantly anxious and intense so that it was difficult forhim to drive, feelings of guilt over the loss of his job andfears that agents of the Respondent were going to phys-ically injure his wife and himself. Groesbeck testifiedthat it was clear that the position which Wakefield hadwith the Respondent was the only job at which he hadbeen successful and, as a consequence, Wakefield's jobhad come to mean a great deal to him 13 When condi-tions became so intolerable for Wakefield that he felt hecould not return to work because of the threats made onhis life and the battery, Groesbeck said that Wakefield"justblew . . . sky high emotionally, so to speak "Groesbeck also testified that a more recent examinationof Wakefield disclosed some remission from the severityof his earlier condition but that elements of depression,anxiety neurosis,and paranoia remained. 14 Groesbeckconceded thatWakefield's emotional difficulties couldhave been brought on by another series of events as aresultof his acquired personality makeup but, on theother hand,he asserted that they could have remained ina latent state much longer than they did.Notwithstand-ing,Groesbeck was of the view that Wakefield's emo-tional difficulties which surfaced in 1976 resulted directlyfrom the circumstances surrounding the attack upon himand the loss of his job.Following Groesbeck's 1976 evaluation of Wakefield,Wakefieldwas examinedby two additional psychia-trists-Dr. G. Edward Sebastian and Dr Ralph F. Sett.13Wakefield had been in the Respondent's employ since August 1968Prior to this employment,Wakefield helda variety offobs, most for veryshort time periods, which he either quit in protest of perceived policiesor practices or was dischargedWakefield testified that he 'loved" his jobwith the Respondent14These impressions are basedon Groesbeck's September 1981 exami-nation of WakefieldThis examination was requestedby the GeneralCounsel 466DECISIONSOF NATIONALLABOR RELATIONS BOARDBoth of these psychiatrists were retained by insurancecompanies whose interests were adverse to Wakefield,namely, the Eldorado Insurance Company, the Respond-ent'sworkmen's compensation carrier, andMutual ofOmaha, which had insured Wakefield under a privatelypurchased disability plan in 1973. Although neither psy-chiatrist testified in this proceeding, their written evalua-tionswere received in evidence without objection andGroesbeck testified that he knew them as respected prac-titioners in that locale If there are any significant differ-ences in either the diagnosis or the identification of thecause of Wakefield's illness between these two psychia-trists andDr. Groesbeck, such differences are not dis-cernible by this trier of fact nor did the Respondentpoint to anysuch difference. Thus, followingSebastian'sdiagnosis thatWakefield was suffering from anxiety neu-rosis, his report continues as follows:Discussion:MisterWakefield has had some diffi-culty finding himself in his life He was not interest-ed in scholastic achievement during his high schoolyears.He was unable to settle down in a job or atype of job. Eventually he found a job which he en-joyed, that ofa taxi-cab driver. He lost his job as acab driver in Los Angeles because of his naivete re-garding people. In 1968 he started to work forGreyhound Taxi Company in Sacramento He ap-parently did a satisfactory job until October, 1974when his left forearm was injured in a robbery at-tempt while he was driving his cab. From then on,his employmentsituationdeteriorated.The ownerof the company apparently felt that Mister Wake-fieldwas using his injury to collect compensationfunds.As more pressure was exerted to force himto leave the company, Mister Wakefield stubbornlyclungto his job and to his principles. He becameactive in his union and tried to encourage changesin company management policies with the help ofunion backing. These attempts failed and MisterWakefield began to feel that our legal system was indanger. At work he began to receive threats againsthis personHe was told by one company officialthat if they were in India and Mister Wakefield be-haved toward his superiors as he has been behaving,he would be killed and the incident forgotten. Hefeared for his life and left his job in February 1976after the alleged physical assault upon him.I see Mister Wakefield as a tense, nervous, emo-tionally immature person. However, he seemed tofind a niche for himself in his taxi-cab job. Hewould probably have continued in that job formany years had not management taken such an un-reasonable attitude following his job-related injury.He was frustrated in his attempts to obtain justicethrough his union and through the courts. Helearned the lesson that it is very difficult for an indi-vidual to successfully fight City Hall. He becametense, anxious,upset with the previously describedsymptomatology. He has had to receive counselingbecause of his emotional turmoil. Since he is nolonger exposed to the work environment, he is notfearful for his life and his tension level is down.However, he still becomes very upset when he talksabout the job situation. One benefit from this situa-tion is his enrollment in college where he is doingwell academically Hopefully he will be able to finda vocation or profession which is more in keepingwith his intellectual abilitiesConclusion:1.I feel that MisterWakefield's job situation ag-gravated an underlying emotional condition.2.He is disabled for his job as a taxi-driver forGreyhound Taxi.3.Thedisability is job-related.4.Thedisability for other jobs is temporary.5He should continue to receive treatment (pref-erably by a psychiatrist since the use of medicationis involved) until symptoms relief and his readjust-ment to a new vocational life are attainedDr. Sett's evaluationissimilarThus, Sett's reportreads in part asfollows-Discussion-Mr.Wakefield is a man who showsoverwhelming anxiety The anxiety is so severe thatit leads to a scattering of his thought processes anddisorganizationHe is given to obsessional rumina-tion with marked hostility and a paranoid stance es-pecially prominent when he talks about the turmoilrelated to his employment with the GreyhoundTaxi Company. This is where the paranoia reallysurfaces and he relies upon projection as his pri-mary defense mechanism. All of this is superim-posed on an extremely dependent individual withtenuous ego-strengths It is my opinion that he doesderive a tremendous amount of gratification of thesedependencyneedsfrom his wife, his therapist, andthe counselors who are working with him at school.Without this type of nurturing,MrWakefieldwould become extremely disorganized. This isborne out by the first interview in which he showedsevere anxiety, disorganization to the point of physi-cal hyperactivity with pacing and eventually bump-ing into abookcase in his efforts to gather the mate-rialswhich he brought to the interview; however,he appeared comfortable in the second session be-cause he felt that I was supportive of him and alsobecause the second interview was much more struc-tured in order to gather the necessary backgroundinformation without allowing him free reign. With-out this structure he takes off in rambling mannerand he also documented this by saying that he didthis at home with his wife.The clinical impression in this case is anxiety neu-rosis, severe, post-traumatic type with obsessionalfeatures and tendencies toward ego-fragmentation ina basically paranoid personality. This condition hasbeen seriously aggravated by the series of eventswhich took place during the course of his employ-ment. Based on the medical information availableand my examination of this patient, it is my medicalopinion that he is permanently disabled from per- GREYHOUND TAXI COforming his duties as a taxi driver. The degree ofpsychopathology which is present would precludehim from performing this occupation for any em-ployer. It is extremely difficult to say what otheroccupation he could reasonably be expected to per-form in because of his need for supportive, warmenvironmentwith authority figureswho wouldbuild his ego-strengths which are at a very low ebbHe is obviously getting this support through hiscounselors at the present time and he did talk aboutthe possibility of going into law, although I wouldquestion his reality testing in considering this par-ticular area of study.In addition, attached to Sett's report is another standar-ized reporting form in which Sett reported that Wake-fieldwas 100-percent disabled at the time of the reportfor performing either his former or any other job andrecommended that Wakefield continue in psychotherapywith medication, including the academic studies whichhe was engaged in at that timeOther evidence supports the psychiatrists' evaluationsof Wakefield. Ron Estep, a therapist who worked withWakefield from June 1976 to March 1978, testified thatwhen he initially met with Wakefield he found him to be"frankly paranoid" and gave consideration to having himhospitalized for treatment. After deciding that this courseof action could always be undertaken if working withWakefield on an outpatient basis proved unsuccessful,Estep soon sought to commence medication for Wake-field in order to make progress in therapy. This was ac-complished in conjunction with Dr Clancy who initiallyprescribed Sinequan and then switchedWakefield tovarying dosages of Stelazine.isCertain other ancillary evidence supports a findingthatWakefieldwas severely disabled. Thus, in themonths followingDr.Groesbeck's initial evaluation,Wakefield qualified for social security disability benefitswhere, it is reasonable to presume, the medical evidenceof Wakefield's disability was carefully evaluated. In addi-tion,Wakefield sought and obtained aid from the Califor-niaDepartment of RehabilitationKathleen Roseler, thesocialworker from that state agency who was assignedtoWakefield's case, testified that, under normal proce-dures of that department, the supporting medical evi-dence is evaluated by that agency's staff psychiatristbefore aid is provided and that procedure was followedinWakefield's case. According to Roseler, approximatelyonly 5 percent of her 100 active cases involved a psychi-atric disability.As noted, there is no dispute about the fact that Wake-field has not sought other employment since leaving theRespondent's employ. There is agreement likewise that,beginning at some unspecified time in 1977, Wakefield-15 Stelazine is deemed effectiveinmanagingpsychotic disorders andcan be effective in controlling excessive anxiety, tension, and agitationseen in neurosis or somatic conditions Smequan is a psychotherapeuticagent normally used in the treatment of psychoneurotic patients with de-pression or anxiety, depression associated with alcoholism, or organic dis-eases and psychotic depressive disorders with associated anxietyPhysi-cians Desk Reference,34th Ed, Medical Economics Company, A LittonDiv, Oradell, N J, 1980467who had not previously completed high school-enteredtheAmerican River Junior College in Sacramento andsubsequently transferred to Sacramento State Universitywhere he was awarded a bachelor's degree in May 1981.That fall,Wakefield entered a law school in Sacramentoand was engaged in that endeavor at the time of thehearing. To say the least, the Respondent is highly skep-tical of Wakefield's true condition as a result of these ac-tivities and considerable evidence, discussed below, wasdeveloped concerning them.Following his examination of Wakefield in June 1976,Groesbeck recommended that Wakefield undertake psy-chotherapy treatment, including vocational rehabilitation.For this purpose, Groesbeck referred Wakefield to RonEstep, a licensed marriage, family, and child counsellor,who was then practicing privately in Sacramento ThecourseforWakefield's therapy was essentially charted byEstep. According to Estep, once Wakefield's symptomswere brought more under control through the use ofmedication, he then moved on to probe the possibility ofWakefield seeking employmentEstep testified thatWakefield was cooperative in this and other aspects ofhis therapyBy early 1977, Estep testified,Wakefieldagreed to his suggestion that he begin making applica-tions for employment The first effort in this regard re-sulted in severe regression of Wakefield's condition isAccordingly, Estep said that he abandoned this courseand, instead, secured Wakefield's agreement to undergo abattery ofexaminationsat the American River College inSacramento. The tests disclosed that Wakefield had anabove average intellect but would require remedial train-ing Subsequently, Wakefield was admitted to AmericanRiver. The purpose of this approach, according to Estep,was to find something to occupy Wakefield's mind otherthan the difficulties which he had with the Respondentwhich, according to Estep, Wakefield ruminated aboutcontinuously.AlthoughWakefield had some initial ad-justment difficulties and later encountered instances ofoverresponding to some fellow students, Estep felt essen-tially thatWakefield's school activities served to keep hismind occupied and he showedfurthersignsof progress.At the outset, Wakefield's schooling was not structuredor directed toward an academic goal It appears that thiscame about at thetimeWakefield became a client of theCaliforniaDepartment of Rehabilitation. According toRoseler, based on Wakefield's performance at AmericanRiver, the department developed a vocational rehabilita-tion plan in the community college system which con-templated that he would eventually continue in a 4-yearcollegeprogram,most likely at Sacramento StateGroesbeck, Estep, and Ron Meyers, the therapist whosucceeded Estep in working with Wakefield when Estepdiscontinued his practice in Sacramento, all agreed that itwould be erroneous to attempt to correlate Wakefield'ssuccess in school with his potential for success in thecompetitive employment setting. In their view,Wake-16After discussions in therapy sessions, Estep obtainedWakefield'sagreement to file a job application at a local retail auto parts store EstepsaidWakefield reported back to him that, on completing the applicationprocess at the store, he returned to the vicinity of his auto in the parkinglot and began vomiting 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDfield'sacademic success resulted from the continuoussupport Wakefield received from therapy, his tutors, andhis wife. Moreover, unlike the setting in the work world,they noted that Wakefield was not always called upon torespond in the academic setting and certainly not for 8hours a day. Even in those instances when Wakefield didencounter emotional difficulties at school he had theoption of withdrawing for sufficient periods to resolvesuch matters either alone or together with his therapistor his wife. Roseler, whose duty includes attempting tosecure employment for clients of the state agency whichemploys her, testified that it was her own independentjudgment thatWakefield's progress would have beendamaged if he would have been required to withdrawfrom school and secure work. As a consequence, Roselerdid not undertake to call employment opportunities toWakefield's attention until after he completed undergrad-uate school. Sett's report likewise encouraged this ap-proach to therapyFollowing Wakefield's graduation from undergraduateschool, Roseler did notify Wakefield of certain potentialopenings for which she felt he would be suited. Wake-fieldmade no attempt to apply for those positions inas-much as his application at a local law school had beenaccepted. At the time of the hearing Wakefield was at-tending law school. His therapy with Meyers was like-wise continuing. However, Wakefield made it clear in histestimony that he has no dreams of becoming themodern day Clarence Darrow. In Wakefield's ownwords, his ambitions are as follows:Icould perhaps be an assistant to a professionalperson who doesn't deal in-put money in front ofhuman dignity and I'd be fine. But according towhat I hear at law school it takes about two yearsbefore you are even going to be given that type ofthing. I do have very little trust of nonprofessionals.See, all the professionals around me have been verysupportive of me and I think they got my lifeturned around 17whichWakefield had purchased in June 1973, at hiswife's insistence.According to Wakefield, this policywas for a term of 5 years and, as a consequence, the ben-efitpayments ceased in June 1978. Initially, the benefitreceived by Wakefield under this policy was predicatedupon the physical injury he received as a result of theassault uponhim by Singh. Subsequently, the benefitswere predicated upon Wakefield's psychological disabil-ity.In June 1977, Wakefield commenced receiving a $76-per-week payment under the California UnemploymentInsurance Disability program (UID) See California Un-employment Insurance Code, Section 2600 et seq. WhenWakefield first received the benefit it was made retroac-tive to February. As a consequence, he received an ini-tial lump-sum payment of approximately $1000 18 Thisbenefit, allowed for the maximum period of 26 weeks,expired in August 1976. However, Wakefield was re-quired to repay $687.06 to the UID fund when he en-tered into a compromise and settlement of his workmen'scompensationclaimagainst theRespondent.19Thatamount was withheld from his workmen's compensationsettlement to satisfy the UID lien.In approximately September 1977,Wakefield'sclaimfor social security disability benefits was approved andhe commenced receiving payments under that program.It appears that there was an initial lump-sum payment ofapproximately $4300 for the period between the expira-tion of his UID benefits and the initial monthlysocial se-curity payment. Since that time, the benefits have risenfrom approximately $330 per month to approximately$514 per month as the result of cost-of-livingincreases.On September 1, 1977, Wakefield entered into a com-promise and settlement agreement with the Eldorado In-surance Company which served to resolve his work-men's compensation claim Documents in evidence showthe gross amount of this settlement was $13,634. Wake-field testified here that the net amount he received was$10,300. This payment is discussedin detailat Section 4.B.Wakefield's Interim BenefitsAt various times following his discharge, Wakefield re-ceived periodic payments from the California Unemploy-ment Insurance and Social Security disability programs,periodic payments under a privately owned insurancepolicy and a lump-sum workmen's compensation settle-ment In addition, funds were provided on his behalf topurchase textbooks and to reimburse him for transporta-tion expenses while he was in school Respondent con-tends that all such payments and reimbursements shouldbe deducted from any amount of gross backpay deemedowing The General Counsel argues that none of thesepayments or reimbursements constitute interim earnings.Immediately following his discharge,Wakefield ap-plied for and received a $10-per-day benefit pursuant to aprivatedisabilityplan offered by Mutual of Omaha17At this point in Wakefield's testimony he was emotionally overcomeand it was necessary to recess the hearing to allow him to recomposehimselfThere were similar occurences on two other occasions duringthe course of his testimonyC The Reinstatement OffersIt isundisputed thatWakefield received three writtenoffers to return to work shortly following the datesshown on the offers, namely, January 13 and February17, 1977, and August 1978. However, thereisa disputeas to which, if any, of these offers should be treated assufficient to toll backpay.Contrary to the Respondent, the General Counsel be-lielves that both of the 1977 offers were defective. Thepertinent portions of the 1977 offers insofar as the Gener-alCounsel's argument is concerned are as follows-[January 13, 1977 offer signed by Mohinder Rye]18Wakefield'sestimateof the weekly benefit, which was slightlylower, appears to be an error of recollection Other evidence disclosesthat he received $1976 in UID benefits altogether and when this amountis divided by the maximum benefit period, the result is $76 per week18See California Labor Code, Sec 4903 (f) which creates a lienagainstworkmen's compensation benefits for previously paid UID bene-fits GREYHOUND TAXI COThis letter is to notify you that we are appealingthe Administrative Law Judge's Decision that wasrendered in your favor. Of course, you repeatedlystated at the hearing and at other times that youwill never again work for the Greyhound Taxi Co.Inc.Consider this as our last official offer to reinstateyou to full time employment at Greyhound Taxi ef-fective January 21, 1977, if you are not presentlyemployed or January 28. 1977, if you are employedat the present time.[February 13, 1977, offer signed by E. A Hubbert.]This office, as the present attorney of record forthe above-entitled Employer, has been authorized tooffer to you full reinstatement to your position withthe Company pursuant to the Decision of the Ad-ministrative Law Judge issued in the matter.You should be aware that the Employer has filedExceptions to the Decision, but is offering youcomplete and full reinstatement pending the finalresolution of this matterIf we do not hear from you within ten (10) daysof the receipt of this letter, we will assume you donot wish to be reinstated as an employee of Grey-hound Taxi Co., IncThe General Counsel concedes that the Respondent's1978 offer to Wakefield was unconditional on its face butargues that it should not serve to toll the backpay periodbecauseWakefield's illness precluded his acceptance ofthe offer 20 Groesbeck, Estep, and Meyers were uniformin their opinion that Wakefield's return to the Respond-ent's employ would be at considerable risk to his mentalstability.At the time that Wakefield received the rein-statement offers, Estep and Meyers recommended that henot returnThe Respondent urges that I find the 1977 offers to besufficient to toll the backpay period It contends that nei-ther offer exhibits the Respondent's desire to keep Wake-field away from work and asserts that Wakefield wasmotivated in staying away from work for monetary rea-sons, i.e., he was financially better off staying home thanhe was going to work.D Additional Findings and ConclusionsWithout actuallyusingtheword, the Respondentargues that Wakefield's lack of employment in the back-pay period was the result of malingering and for thisreason he should be entitled to no backpay. Thus, theRespondentstates initsbrief that after visitingDr.Groesbeck,Wakefield "discovered that he really wouldprefer to be a college student, and has followed thatcourse to the present " This gossamerargumentignoresthe overwhelming evidence to the contrary.As noted above, the three psychiatrists who examinedWakefield (two of whomitmustbe remembered wereretainedby interests adverse to Wakefield) all concluded20 Presumably the General Counsel believes the same argument appliesto the 1977 offers but did not so state in her brief469that the level of traumatic anxiety stress which he suf-fered as a consequence of the events surrounding his un-lawful discharge rendered him disabled for employment,and in need of psychotherapy and vocational rehabilita-tion.Estep in essence testified that the schooling aspectofWakefield's treatment came about more or less bychance following an unsuccessful attempt to secure otheremployment. Thereafter, it was continued as a conse-quence of a vocational rehabilitation plan developed bythe California Department of Rehabilitation. Contrary tothe insinuation in the Respondent's brief, steps related toWakefield's schooling did not even begin until more than6 months after Dr. Groesbeck's evaluation. Apart fromthe untenable argument spun by the Respondent, there isabsolutely no evidence in thisrecordto support a findingthatWakefield was malingering.When consideration isgiven to the number and variety of evaluations of Wake-fieldwhich have taken place over the past 5 years, thelack of any impeaching evidence concerning the severityofWakefield's condition becomes all the more signifi-cantWith the massive amount of uncontradicted testi-mony and evidence that Wakefield was disabled by theevents he endured with the Respondent, it would beclear error for me to reject this evidence as improbablemerely because the evidence shows that a partially suc-cessful program of psychotherapy and rehabilitation in-cluded schoolingK-Mart Corp.,110 LRRM 2167 (9thCir. 1982). Accordingly, I find on the basis of the fore-going, and the entire record herein that Wakefield's fail-ure to seek interim employment resultedfromhis disabil-ity and that he incurred no willful loss of earnings byreasonof his failure to seek or secure interim employ-ment.Ordinarily gross backpay is tolled during periods of adiscrimmatee's illness or other unavailability for workduring the backpay period An exception to this generalrule is found in circumstances where the illness results,interalia,from the Respondent's unlawful conduct.AmericanMfg.Co. of Texas,supra In that case, theBoard held that wherean interimdisability arose fromthe unlawful discharge and is nota usualincident of thehazards of living generally, the period of disability willnot be excluded from backpay. The evidence here showsthatWakefield initially left work because of the physicalinjury inflicted by Singh The findings inGreyhound Ishow that he never returned because he was fearful ofdoing soWhen he submitted to a medical evaluation followingthat hearing, it was determined that this fear had takenon the characteristics of a severe neurosisBecause it isnatural for the loss of one's job to produce a stressful sit-uation,claimsof psychological disabilities resultingtherefrom should be carefully scrutinized. The evidencehere establishesthatWakefield's psychological disloca-tionwasfarmore severe than that normally sufferedThe evidence also establishes that the direct cause ofWakefield's disability was the series of events culminat-ing in Wakefield's terminationand not, as the Respond-ent claims in itsbrief,Wakefield's time-bomb personalitytogether with the refusal of the police department to takeactionagainst Singhfor the battery committedagainst 470DECISIONSOF NATIONALLABOR RELATIONS BOARDWakefield.The Respondent'sargumentin this regardbegs the question. Assuming, arguendo, that the Re-spondent had introduced competent evidence to showthat to be the case, it does not follow that Wakefield'sdisability is thereby attributable to the "hazards ofliving."Neither employees nor employers should needpolice protection from one another and where it isshown that such a needarises asa result of the deliberateconduct of one, the law must hold the other responsiblefor the foreseeable consequences of his actions. The fore-seeability ofWakefield's condition cannot be treated asall that remote from the circumstances which caused it.In theunderlying case, the findings show that he wasthreatened with murder and attacked by the same super-visor within a 2-month timespan.To the extent that hisresultant condition was unusual, the circumstances caus-ing it wereunusual.In addition, the medical testimony inthis case confirmed that the surfacing of latent personali-ty factors, such as those which caused Wakefield to reactto events in themannerinwhich he did, is a totally un-predictable variable. The fact of the matter is, however,thatWakefield spent 6 years at his job with the Respond-ent asa rather contented employee. Although Wake-field's reaction might be termed unusual, it is not alto-gether novelThus, in at least one past case the Boardordered a backpay remedy for an employee disabled by aform of anxietyillnessinduced, or substantially caused,by an employer's unlawful conduct.Becton-DickinsonCo., 189 NLRB 787, 788 (1971). Asit ismy conclusionthatWakefield's disability resulted solely from the cir-cumstances surrounding his attack and unlawful termina-tion,Ifind that backpay is not tolled during the periodof his disability.American Mfg. Co. of Texas,supra.Another elementary principle in backpaymatters isthat the backpay is tolled by an unconditional offer of re-instatement.As construed by the Board, the intendedcutoff date is that date which affordsa discriminatee areasonablepenod of time to determine if he wishes toaccept or reject an unconditional offer and during whichhe can, if he accepts, take those steps necessary to returntowork pursuant to the offer.Fredeman'sCalcasieuLocks Shipyard,208 NLRB 839 (1974). In applying thisprinciple,a discnmmateeisusually not precluded fromacceptingan offer if, at the timeit istendered, he is illand unableto return to work. Here, however, the evi-dence shows that the nature of Wakefield's illness pre-cluded anyrealisticoption ofreturningtowork for theRespondent. Those directly involved in treating Wake-field strongly recommended that he not return to the Re-spondent's employ. Thisrecommendationwas clearlyreasonableunder the circumstances.Hence,withoutregard to whether or not any of the offers of reinstate-ment were conditional or unconditional, the evidencenow available shows that it would have been totally im-practical forWakefield to return to his former position.In these circumstances, if any of the reinstatement offersare treated as sufficient to toll the backpay in this case,the Respondent will benefit from an artificial and mean-ingless act to limitits liability for thelosseswhich its un-lawful conduct actually caused Wakefield.In my view the real problem, with respect to Wake-field's backpay period,isdeterminingthe event whichshould trigger its ending.Where, as here, thereis no evi-dence that the Board was ever previously made aware ofWakefield'smedical condition,Irefuse to assume thatthe Board would treat this matter as governed by theusual rule that backpay ends when there is an uncondi-tionaloffer of reinstatement.In too many cases, theBoard has severed the holy bond of matrimony betweenoffers of reinstatement and the ending of backpay whereithas information before it showing that it would be un-reasonable not to do so. See,e.g, Los Angeles MarineHardwareCo.,235 NLRB720, 738(1978) (backpay notended for individuals for whom it was impractical totravel to new employer location until they located sub-stantiallyequivalentemployment elsewhere);D.R.Cooper & Son,220 NLRB 287(1975) (no reinstatementordered and backpay terminated on date of employeevandalism against employer'sproperty);Gifford-Hill &Co., 188 NLRB337 (1971) (no reinstatement requiredand backpay ended when employee was jailed for afelony);Tomahawk BoatMfg.Co.,144NLRB 1344(1963) (no reinstatement ordered where employee wouldhave been terminated lawfully when a replacement wasrecruited and backpay ended when replacement was ac-tually hired).However,Graves Trucking,Inc.,246 NLRB344 (1979),presents a factual pattern most analogous toWakefield'scaseThere, an employee was forced toleave work after being physically choked by a supervisorin response to the employee's complaint about changes inworking conditions which affected a number of employ-ees.As a result of the choking,the employee was inca-pacitated for work with either the offending employer orany other employer.In formulating a remedy,the Boardrejectedthe employer's argument that backpay was pre-cluded because of the availability of a common law tortorworkmen'scompensation remedy.The Board ob-served that,although choking employees was not acommon form of unlawful conduct under the Act, it wasnonetheless a form of unlawful conduct which the Actwas designed to remedy.Accordingly,the Board fash-ioned a remedy which required the employer to makethe disabled employee whole for the pay lost from thedate the employee was unable to work because of thephysical injury to him until a reasonable time after theemployee was deemed physically able to resume hisformer or substantially equivalent job with the respond-ent or any other employer.No reinstatement was or-dered and the determination of the date backpay was tobe tolled was left to the compliance stage of the proceed-ing. In view of theGravescase and the medical evidencenow available herein showing that the reinstatement ofWakefield by the Respondent would only aggravate hisdisabling mental condition, I can only conclude that, hadthis information been before the Board, it would havedeemed a reinstatement remedy here to be impracticaland unwarranted.That being so, I do not deem it reason-able to give effect to any reinstatementoffer,conditionalor unconditional,for purposes of determining the lengthof Wakefield's backpay period.Instead it is my recommendation thatWakefield'sbackpay period be continued until the time he completedthe vocational rehabilatation required as a consequence GREYHOUND TAXI CO.of the unlawful action the Respondent tookagainsthim.21 Recognizing that the restoration of Wakefield tohis former type of employment was, for all practical pur-poses, an impossibility in the foreseeable future, the mostthat the medical experts, therapists, and vocational reha-bilitation professionals felt they could achieve was thatWakefield would be restored to a productive workingmember of society. That was the aim of the treatmentplan devised which was endorsed by all three psychia-tristswho evaluated Wakefield. Accordingly, I find thatthe appropriate measure of Wakefield's backpay wouldbe a sum equivalent to what he would have earned ifemployed by Respondent from February 13, 1976, untilhe completed the plan of vocational rehabilitation de-vised by the California Department of Rehabilitation.Roseler, a professional rehabilitation counsellor, testifiedthat time was approximately June 1, 1981. Although Dr.Groesbeck was cautious in his concurrence, he essential-ly agreed. I, therefore, recommend that Wakefield bemade whole for the loss ofearningssuffered by himfrom the date of his discharge until June 1, 1981.22The next issue to be resolved is the treatment to be ac-corded the benefits which were received by Wakefieldduring the backpay period. The rationaleof NLRB v.Gullets Gin Co.,supra,would appear to lay to rest mostof the issues with respect to those benefits received byWakefield which should be treated asinterim earnings.In that case, the Supreme Court held that unemploymentcompensation benefits paid to a discriminatee were notearningsfrom interim employment which should be de-ducted from gross backpay. Upholding the Board's dis-cretion under Section 10(c) of the Act in refusing totreat regular unemployment compensation payments asinterim earnings, the Court reasoned (340 U.S. at 364):Such actionmay reasonably be considered to ef-fectuate the policiesof the Act. To decline todeduct state unemployment compensation benefitsin computing backpay is not to make the employeesmore than whole, as contended by respondent.Since no consideration has been given or should begiven to collaterallossesin framing an order to re-imburse employees for their lost earnings, manifest-ly no consideration need be given to collateral bene-fitswhich employees may have received.But respondentarguesthat the benefits paid fromthe Louisiana Unemployment Compensation Fundwere not collateral but direct benefits.With thistheory we are unable to agree. Payments of unem-ployment compensation were not made to the em-ployees by respondent but by thestate outof statefunds derived from taxation. True, these taxes werepaid by employers, and thus to some extent re-21As this recommendation is predicated upon the conclusion thatWakefield must,under the special circumstances presenthere,seek alter-nate employment,itwould be inappropriate to require that payments bemade to the pension program on Wakefield's behalf unless(1) such pay-ments would affect a vested interest Wakefield already has in the pro-gram, or(2) the program has a portability feature22This is not to say that Wakefield is no longer disabled Instead itmerely represents a demarcation point where those involved in his treat-ment thought he could have at least attempted to return to the workforceWakefield chose, however, to continue his schooling471spondent helped to create the fund. However, thepayments to the employees were not made to dis-charge any liability or obligation of respondent, butto carry out a policy of social betterment for thebenefit of the entirestateSee Dart's La. Gen. Stat.1939, Section 4434.1;In re Cassaretakis,289 N.Y.119, 126; 44 N E.2d 391, 394-395, affdsub nom.Standard Dredging Co. v. Murphy,319 U.S. 306;Un-employment Compensation Commission v. Collins,182Va. 426, 438, 29 S.E.2d 388, 393. We think thesefacts plainly show the benefits to be collateral. It isthus apparent from what we have already said thatfailure to take them into account in ordering backpay does not make the employees more than"whole" as that phrase has been understood and ap-plied. I1We note that some states permit recoupment of benefits paidduring a periodfor which theNational Labor Relations Board sub-sequently awards back payE g,In re Skutnik,268 App Div 357,51N Y S 2d 711Recoupment in such situations is a matter be-tween the State and the employeesIn my judgment,this same rationalewould preclude thedeductions sought by Respondent of any UID and socialsecurity disability benefits, the privateinsurancebenefitsand the reimbursements received from the California De-partment of Rehabilitation from the gross backpay due toWakefield. These benefits have been established or pur-chased privately by Wakefield to permit him to subsistduring the period of his rehabilitation. The purpose ofthe public programs are, in the final analysis, designed tospread the human costs oflegitimateindustrial activitythroughout society. I can perceive no public policywhich would be served by artificially terminating theRespondent's liability and foisting the costs of its egre-giously unlawful conduct upon the taxpayers and publicand privateinstitutionsas has been done here. Accord-ingly, I find that UID andsocialsecurity disability bene-fits,Wakefield's private insurance benefits, and the De-partment of Rehabilitation reimbursements are not inter-im earningswhich must be deducted from the grossbackpay due.23However, as to workmen's compensation benefits, theBoard has accorded a different result to that portion ofsuch benefits which can be identified as temporary dis-ability payments where, as here,it isinappropriate to tollthe accrual of backpay because the interim disabilityarose from the unlawful discharge. In such cases, theBoard has held that it is appropriate to deduct from thegross backpay "that portion of the workmen's compensa-tion payments to [the employee] which were in replace-mentof lost wages..." American Mfg. Co. of Texas,supra.This holding was clarified inCanovaMoving &Storage Co.,261NLRB 639 (1982), wherein the Board,relying onRussell v.Bankers Life Co.,46 Cal 3d 405(1975), held that only the temporary disability benefits23As the court noted inGullets,theremay be procedures whichwould permit recoupment of at least some of the benefits paid to Wake-field from an award of backpay herein. However, that is, as the courtnoted, a matter which would be between Wakefield and those agenciesfrom which he has received benefits 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the workmen's compensation scheme in Californiaconstituted a replacement for lost wages. Regardless, theGeneral Counsel argues on the force of instructions con-tained in an internal field manual (Compliance Manual,sec. 10604 1) that none of the funds received by Wake-field in the workmen's compensation matter should bededucted from the gross backpay. The thrust of the Gen-eralCounsel's argument is that because the paymentmade to Wakefield resulted from a compromise and set-tlement, it is not possible to identify the amount of thetemporary disability payment which was actually paid toWakefield I do not agree The applicable procedures inCalifornia workmen's compensation compromise and set-tlement cases where, as here, a UID disability lien wasfiled, do provide a sound basis for calculating the amountof Wakefield's temporary disability benefit.The Board's decision inCanova,supra, requires thatthe nature of the money paid to Wakefield be analyzedfrom the perspective of California law which, in anylegal sense, governs the nature of the payment. UndertheCaliforniaworkmen's compensation procedures, acompromise and settlement is not treated as an unex-plained back room bargain especially where there areoutstanding liens such as those for UID disability bene-fitsand medical services. SeeCalifornia- Western StatesLife Ins. Co. v. Industrial Accident Commission (the BairdCase),59 Cal 2d 257 (1963), for a discussion of the Cali-forniaworkmen's compensation compromise and settle-ment procedures and the formula employed in reducingthe amount of UID liens. In theBairdcase, the Califor-nia Supreme Court held that a UID lien could be re-duced by a specified ratio between the settlement and theestimated total value of the case The estimated totalvalue of a case was specified as the sum of the amountsallocated for permanent disability, temporary disability,pastmedical treatment, and estimated future medicaltreatment computed as if the claimant prevailed on allcontentions. In subsequent cases, the same court has heldthat the estimates of potential recovery must be support-ed by substantial evidence and legal contentions whichare not spurious See,e.g.,Hegglin v.Workmen's Compen-sation Appeals Board,4 Cal. 3d 162 (1971);Place v.Work-men's Compensation Appeals Board,3Cal 3d 372 (1970),LeVesque v.Workmen's Compensation Appeals Board, 1Cal. 3d 627 (1970),Smith vWorkmen's Compensation Ap-peals Board, 71Cal. 2d 588 (1969)Because of the standards established by California caselaw, allocating the portion of a workmen's compensationsettlement to temporary disability benefits is rationallypossible and is not a mere stab in the dark. Thus, it isreasonable to presume that the analysis which the partiesinWakefield's compromise and settlement filed with theWCAB represented the total value of his claim comput-ed as if he had prevailed on all contentions supported bysubstantial evidence and legal theories which are notspurious. In the absence of contrary evidence, the docu-ments in evidence demonstrate that these procedureswere employed in Wakefield's case. General Counsel'sExhibit 5 reflects the calculation of the UID lien ruleagainstWakefield's settlement using theBairdformulaThat document reflects the separate amounts allocated tothe various elements in determiningWakefield's case as follows.the "total value" ofEstimated temporarydisability indemnity$7000Estimated permanentdisability indemnity8500Estimated pastmedical expense2500Estimated futuremedical expense3500Total Estimated CaseValue$21,500The compromise and settlement (R. Exh 3) shows thatthe gross amount of Wakefield's workmen's compensa-tion settlement was $13,634 and Wakefield's uncontra-dicted testimony was that he actually received a paymentof $10,300. The compromise and settlement document re-flects authorized deductions from the gross settlementfigure of $633 73 for reimbursement of costs expended byWakefield's lawyers, $687.06 to satisfy the UID disabilitylien and an unspecified sum for attorney's fees 24 Thecompromise and settlement further recites that Wakefieldhad already paid $2500 for medical expenses and that$3500 was estimated for future medical expenses whichwere to be assumed by Wakefield. As the compromiseand settlement documents appear to meet the rigid allo-cation standards of California case law, I find contrary tothe General Counsel, that the compromise and settlementhas apportioned the gross settlement for specific pur-poses. By following the allocations made in the compro-mise and settlement, the combined amount of the tempo-rary and permanent disability benefits can be determined,to wit25Settlement amountLess allocated UID lien$ 687 06Less allocated case cost633 73Less allocated attorney's fees2,103 21Less allocated past and future medi-cal expensesTotal allocated deductionsAmount of settlement appropriatelyallocable for temporary and per-manent disability$13,6349,3344,300Furthermore, in the original allocations of the total esti-mated case value, the temporary disability indemnity was24 Based on the gross amount, the known deductions and the net paidtoWakefield, it appears the amount of the attorney fee for Wakefield'sattorney was $2,013 2125 TheBairdcase specifies that such items as medical expenses, attor-ney's fees, etc , are to be offset in the full amount in determining UIDlien valuesMoreover, the compromise and settlement in Wakefield's casespecifically allocates the sums specified for such purposes The Canovacase rationale strongly suggests that amounts allocated for specific pur-poses by California will be treated in the same fashion by the BoardHence, for this purpose, the above amounts deducted from the gross set-tlement to determine the amount allocated for temporary and permanentdisability appears entirely consistent with California procedure and Boardlaw6,00000 GREYHOUNDTAXI CO.45.16 percent of the total of the amounts allocated fortemporary and permanent disability, i.e., $7000 dividedby (7000 + 8500). Applying the same percentage to thesettlement amount properly allocable to temporary andpermanent disability as determined above is, in my judg-ment, a reasonable means of measuring that portion ofthe settlementwhich is for the temporary disabilityaspect of Wakefield's workmen's compensation settle-ment. As it is my view that the foregoing process is en-tirely reasonable under Board and California law, I haveallocated the sum of $1941.88 ($4300 x 45.16 percent =$1941.88) as interim earnings earned by Wakefield (on aweekly basis) for the period from February 14, 1976,through September 1, 1977, the date of the workmen'scompensation settlement.American Mfg. of Texas,supra,Canova Moving,supra.Accordingly, the revised compu-tation of the backpay which I find that is due to Wake-field is as shown in Appendix B.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed26ORDERRespondent, Greyhound Taxi Co, Inc., Sacramento,California, its officers, agents, successors, and assigns,shall1.Make Robert J. Sans whole(a)By contributing the sum of $283 to the PennMutual Retirement Program on his behalf.(b) By paying to Sans the sum of $11,799.90 less anyfurther amount properly deductible as a consequence ofthe illness suffered by him about July 1, 1977, togetherwith interest as prescribed inIsisPlumbing Co.,138NLRB 716 (1962), andFlorida Steel Corp.,231NLRB651 (1977);(c) By paying to Sans such further amount of backpaywhich accrues after May 31, 1982, by reason of its failureto reinstate the $8.50-per-week wage payment which wasdiscontinued in July 1975, together with interest thereoncalculated in the same manner as is prescribed in 1 (b),above.2.Make Harold L. Wakefield whole(a) By contributing the sum of $1360 plus an additionalsum equivalent to the specified monthly contribution for1981 multiplied by 5 to the Penn Mutual Retirement Pro-gram on his behalf if, under the provisions of that Pro-gram, such sum will affect in any manner a vested inter-estWakefield had in that program at the time of his ter-mination, or that Program contains a provision of anykind which would permit Wakefield to benefit now, or atsome future date, from the Program even though he wasterminated by the Respondent on February 13, 1976;(b) By paying to Wakefield the sum of $38,766.74 to-gether with interest thereon in the same manner as pre-scribed in 1 (b), above.26 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses4733.Withhold and remit such tax payments as are re-quired by law for the sums specified in 1(b), 1(c), and2(b), above.APPENDIX ARobert J. Sans' BackpayYearQuar-GrossInterimEarn-NetRetire-ment1975terIIIBackpay$ 10200lugs$ -0-Backpay$ 102 00programN/AIV269 50-0-269 50N/A1976I1,641 0015001,626.00$60.00II1,99550-0-1,995.506000III1.995.50-0-1,995.5060.00IV2,005.50-0-2,005.5060001977I518.00-0-518.00N/AII1,117.00-0-1,117.0043.00III105 40-0-105 40N/AFrom the fourth quarter 1977 thru May 31, 1982, the quarterlygross and net backpay is $110 50 for reduced weekly wagerate: 18 quarters, 9 weeks x $11040 = $2,065.50Retirement Contributions Due, $283.00APPENDIX BHarold L Wakefield's BackpayJV.-Quar-terGrossBackpayInterimEarn-ingsiNetBackpayRetire-mentContri-bution1976I$ 818.86$16779$ 651 07$4000II1,695.90311 611,384296000III1,454 16311 611,142 556000IV1,846 16311611,534.5560001977I1,673.91311.611,362 3064.50II1,936 47311 611,624,866450III1,77700216041,5539664 50IV2,047 84-0-2,047.8464 501978I1,718.98-0-1,718 9869.00II1,699 26-0-1,6992669.00III1,77299-0-1,772.996900IV2,135.10-0-2,135.106900197912,002.43-0-2,002.4373 50II1,97823-0-1,9782373 50III1,825 57-0-1,825 5773 50IV1,982.09-0-1,982 0973 501980I1,913.33-0-1,913337800II2,118.14-0-2,118.147800III2,342 21-0-2,342 217800IV2,263 06-0-2,263.0678 001981I22,164.35-0-2,164.35Monthlyrate notII31,549.58-0-1,549.58shown inrecordNET BACKPAY DUE: $38.766.74Retirement ContributionThrough 1980 1,3 .00Amounts represent a weekly allocation of workmen's com-pensation temporary disability payment of $1,941 88 at theweekly rate of $23 97 except for the final week where the sumof $24 28 was allocated to account for fractional rounding off.2Amounts of backpay computed pursuant to the gross back-pay formula for first three quarters of 1981 are contained in 474DECISIONS'.OF NATIONAL LABOR RELATIONS BOARD 'Joint Exhibit 1 The remaining gross backpay figures are shown3Amount shown is 9/13 of total backpay for 1981, Quarterin the,amendment to the backpay specification.II, as feflected;in Joint Ex15ibith1